Fourth Court of Appeals
                               San Antonio, Texas
                                   December 21, 2022

                                   No. 04-22-00713-CR

                                 Vanessa Lopez PEREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR7260
                      Honorable Andrew Carruthers, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on December 21, 2022.



                                             _____________________________
                                             Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court